                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         SHAWN KEVIN FROST,
                                   5                                                         Case No. 17-cv-07228-YGR (PR)
                                                         Plaintiff,
                                   6                                                         ORDER DENYING MOTIONS FOR
                                                  v.                                         APPOINTMENT OF COUNSEL
                                   7
                                         CLARK E. DUCART, et al.,
                                   8
                                                         Defendants.
                                   9

                                  10          Plaintiff has filed motions for appointment of counsel in this prisoner civil rights action

                                  11   under 42 U.S.C. § 1983. Dkts. 18, 21. There is no constitutional right to counsel in a civil case

                                  12   unless an indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v.
Northern District of California
 United States District Court




                                  13   Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). The court may seek counsel to represent an indigent

                                  14   litigant under 28 U.S.C. § 1915 only in “exceptional circumstances,” the determination of which

                                  15   requires an evaluation of both (1) the likelihood of success on the merits, and (2) the ability of the

                                  16   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved. See

                                  17   id. at 1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789

                                  18   F.2d 1328, 1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a

                                  19   decision on a request for counsel under section 1915. See id.

                                  20          The Court is unable to assess at this time whether exceptional circumstances exist which

                                  21   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                  22   at an early stage and it is premature for the Court to determine Plaintiff’s likelihood of success on

                                  23   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                  24   the complexity of the issues involved. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103

                                  25   (9th Cir. 2004). Accordingly, the request for appointment of counsel is DENIED without

                                  26   prejudice.1

                                  27
                                              1
                                  28             The Court may of course consider appointing of counsel later in the proceedings; that is,
                                       after Defendants have filed their dispositive motion. At that time, the Court will be in a better
                                   1            This Order terminates Docket Nos. 18 and 21.

                                   2            IT IS SO ORDERED.

                                   3   Dated:    June 17, 2019                       ______________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                   4                                                 United States District Court Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       position to consider the procedural and substantive matters at issue. Plaintiff may therefore file a
                                  28   renewed motion for the appointment of counsel after Defendants’ dispositive motion has been
                                       filed.
                                                                                        2
